Case 3:18-cv-00097-GEC Document 27-12 Filed 10/31/19 Page 1 of 4 Pageid#: 207




                IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                     CHARLOTTESVILLE DIVISION

____________________________________
                                    )
                                    )
MICHAEL DONALDSON,                  )
                                    )
      Plaintiff,                    )
                                    )
            v.                      )    Case No.: 3:18CV00097
                                    )
TRAE FUELS, LLC., et al.            )
                                    )
      Defendants.             )
                                    )
____________________________________)

            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT




                               EXHIBIT 8
                    Case 3:18-cv-00097-GEC Document 27-12 Filed 10/31/19 Page 2 of 4 Pageid#: 208
To              Kevin       Whyrickkwhyrickenvirotechservicescom
From            Michelle             Mills

Sent            20140414T1803360400
Importance                             Normal

Subject         Fwd        March           2014IFS                 Income   Statement            Balance       Sheet      and   GL   Journal Entries

Received                               20140414T1803360400

Kevin
This    is   Mikes  response I still think there has to be a better way to do this I understand John wants to approve the
invoices      before we pay them but Mike could still enter the invoice in IFS in the correct month with the amount listed on the
invoice       If John disagrees with the amount    then Mike can cancel the invoice   He is literally touching the same invoice 3
times        And     I   cannot   even guess how                            long    it   takes    him to create            the spreadsheet           listing      all   the entries he       has to    do     This

one was over              300 lines long


What do you think Maybe it is time for them to start using the PO side of IFS and creating                                                                               POs     for items and having              John

approve those  Then the invoice can be posted because the PO is already approved Some                                                                                    will   not have     a   PO   like   the
electric     bill    but    I    doubt        John ever approves                         a different      amount          to   pay   Can you     really argue             with   the electric      company

I   just think       Mike       is    spending               a   lot   of time     doing     things       like   this and there        are probably              better things         he can    be working        on




Michelle Mills


Controller




EnviroTech          Services          Inc

Phone 9703463900                      ext 112

Fax 9703463959
Email mmillseenvirotechservicescom

Positively     Impacting         Peoples Lives




Forwarded                              message
From Michael Donaldson <mdonaldsongtraefuelscom>
Date Mon Apr 14 2014 at 242 PM

Subject       Re         March         2014IFS                   Income      Statement           Balance         Sheet and       GL    Journal Entries

To      Michelle         Mills        <mmi sa      II            envimtcchservicescom>




Michelle

We      cant enter the invoices                          until John
                                                                            approves         and he       is   in   Colorado         Sometimes        after he          returns   it
                                                                                                                                                                                       may   be 3 or 4 days

before       he looks at it                Thats             the
                                                                   way    he wants it            So   I   accrue     it    when he     gets back          it   will be    the 21st or so and          we     need to

close before             then         So    this        is   the best alternative at this                 time Not too           difficult     but    I    have to work within the parameters                       of

the     system


Thanks


Mike




On      Mon    Apr 14 2014                   at    438             PM    Michelle         Mills <mmillsenvirotechservicescom>                                     wrote


    Mike
    Ihave looked at your journal entries and dont understand       if
                                                                      you have the supplier invoice why are you doing an entry to
    post to the correct account only to reverse in April It seems like triple the work if you can just post the invoice in
    March    If March is still open post the invoice and all is good You just need to change the voucher date and it will post
    to the    correct           month        and then you dont                      have to do so many manual                        entries    The            less   manual     entries the      better




                                                                                                                                                                                          TRAEPR0D0006754
                 Case 3:18-cv-00097-GEC Document 27-12 Filed 10/31/19 Page 3 of 4 Pageid#: 209
Also line 335 to reclass the labor make sure you choose the correct dept you have 325                                               listed   and that    is   a indirect labor

   300 is the direct labor This will not show the correct amount if not changed




Michelle Mills


Con   troller




EnviroTech       Services        Inc
Phone 9703463900                 ext 112
Fax 9703463959
Email mmillsenvirotechservicescom

Positively      Impacting       Peoples Lives




On    Mon       Apr 14 2014            at   140   PM      Michael Donaldson         <mdonaldsontraefuelscom>                       wrote


      Kevin and Michelle

      Please find attached             the    March      2014     IFS Income      Statement       Balance      Sheet and      GL   Journal Entries for your perusal



Once you have reviewed                      and are satisfied      please   let   me know      so that   I   can officially    close   March      2014   in   GL   in   IFS

      Also      since this       is   a quarter close       Ill   have to export    it    to Excel   and prepare      the Financials for the Investors             before April

      30 2014       and     I   would imagine           the Investors   Report     will    have to be prepared         I   would   like to   dd   this as soon     as John

      returns back from               Colorado     as    last
                                                                quarter we went down          to the   wire which Id          rather be early then       rush


Thanks


Mike




Michael         A   Donaldson
Controller



TraeFuels
1376     Fredericks Hall Road

Bumpass VA 23024
Office 540 2052440 Ext                            102

Mobile 540 6423858

Fax   540 2052455
Email mdonaldsontraefuelscom




Michael         A   Donaldson

Controller



TraeFuels
1376 Fredericks Hall Road

Bumpass          VA   23024
Office          540   2052440           Ext       102

Mobile          540   6423858



                                                                                                                                                         TRAEPR0D0006755
        Case 3:18-cv-00097-GEC Document 27-12 Filed 10/31/19 Page 4 of 4 Pageid#: 210
Fax   540   2052455
Email mdonaldsonatraefuelscom




                                                                            TRAEPR0D0006756
